Title: To James Madison from Harry Innes, 14 January 1802
From: Innes, Harry
To: Madison, James


Sir,
State of Kentucky January 14th. 1802
By the last Mail I was favoured thro’ my friend Mr. Breckenridge with a copy of the Document No. 8 accompanying the Presidents communications; upon the examination of which I was confident the statement relative to the suits in the Kentucky District Court was erronious in two instances, 1st. as to the number & 2d. as to the suits in which the United States were a party.
Yesterday I went to the Clerks office & examined into the subject, from which it will appear that my conjecture was well founded. Inclosed you have an official & accurate statement made out under my own eye & every suit counted by myself, which will I trust induce the President to correct the statement in order that the fact may appear as it exists, but more particularly when he is informed of the special reason upon which the request is founded.
The document No. 8 states the number of suits 670—decided 445—depending 225—the inclosed statement makes the number 870—decided 624—depending 246—the error in this part of the statement stands thus, as to the number short of the suits instituted 200—as to those decided 179—& as to those depending 21.
The document farther states, that “it appears the United States are Plfs in 196 of the suits in Kentucky, & that but 21 of them are decided.” See the Clks. certificate & you will there find that of the whole number of suits instituted 294 were for the use & benifit of the United States & that on the 1st. day of June last only 45 were depending—whence it appears there were 98 suits more that [sic] stated for the use of the United States & short of the number determined 228.
My anxiety to have this statement corrected arises from this circumstance. I have been well assured that my official conduct was misrepresented to the late Secy. of the Treasury by Wm. Clark the late Atto. for the Kentucky District as being hostile to the interest of the United States relative to the suits instituted in the Kentucky District Court for their benifit, & that in consequence of this malitious report the Secy. industriously circulated it among the partisans of the late Administration without making an enquiry into the truth of the Attorney’s representation.
Does not this statement in the Document support the idea? It will confirm the Federalist[s] in their opinion that the business of the U. S. hath been retarded unless the error be corrected & the censure will fix on the Judge. I trust the President will have the goodness to correct the statement on sight of the inclosed paper & not permit a censure to fix on a person not meriting it, & who has been grossly belyed because he differed in political sentiments from the persons then in power.

Will you sir be so obliging as to acknowledge the receipt of this letter. With sentiments of respect & esteem I have the honor to be sir your mo. ob. servt.
Harry Innes
 

   RC and enclosures (DNA: RG 59, ML). Enclosures 3 pp.; see n. 3.


   Republican John C. Breckinridge (1760–1806) of Botetourt County, Virginia, was elected to the House of Delegates in 1781 while still a student at the College of William and Mary. After his marriage in 1785, he retired to his farm in Albemarle County before moving in 1793 to Kentucky where he was soon appointed state attorney general. In 1797 he was elected to the state House of Representatives where he introduced Jefferson’s Kentucky Resolutions the following year. He was sent to the Senate in 1800 but resigned his seat in 1805 when Jefferson named him U.S. attorney general (James C. Klotter, The Breckinridges of Kentucky, 1760–1981 [Lexington, Ky., 1986], pp. 4, 8, 9, 11, 16, 19–20, 28, 31–32).


   Innes referred to the abstract prepared from Joseph Hamilton Daveiss’s report to JM, 19 Sept. 1801. Jefferson had included this abstract in Document, No. VIII. Accompanying the President’s Communications to Congress of December 8, 1801 (Washington, 1801; Shaw and ShoemakerR. R. Shaw and R. H. Shoemaker, comps., American Bibliography: A Preliminary Checklist for 1801–1819 (22 vols. to date; New York, 1958—). 1481).


   In addition to a summary of the erroneous figures and his corrections, Innes enclosed a certification and a numerical listing of cases by quarter from March 1790 to 1 June 1801 in each of several categories: suits at common law; at chancery; criminal prosecutions; decided, discontinued, dismissed, and not prosecuted; and pending. Two hundred ninety-four were certified as being in the name and for the benefit of the U.S. with 45 pending on 1 June. JM forwarded the corrected figures for Kentucky, and for several other states as well, to Jefferson on  25 Feb. 1802, and the president sent them to Congress the next day (ASPAmerican State Papers: Documents, Legislative and Executive, of the Congress of the United States … (38 vols.; Washington, 1832–61)., Misc., 1:319). For the table of corrections made by Innes, see ibid., 1:320.


   William Clark was Daveiss’s predecessor as district attorney for Kentucky, serving from December 1796 to December 1800, when he was appointed chief justice of the Indiana Territory (Senate Exec. ProceedingsJournal of the Executive Proceedings of the Senate of the United States of America (3 vols.; Washington, 1828)., 1:217, 357).

